—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 12, 1994, which, upon reconsideration, rescinded its prior decisions and ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a production worker as the result of a fight she had with a co-worker. Her application for unemployment insurance benefits was denied because she was terminated for misconduct. Claimant argues, inter alia, that she did not initiate the fight and that, therefore, this determination is not supported by substantial evidence. We disagree. Regardless of who initiated the fight, there is no dispute that it occurred during working hours and that claimant was a participant. In view of this, substantial evidence supports the Board’s finding that claimant was terminated for misconduct. We have considered claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Crew III, Casey, Yesawich Jr., and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.